DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “present invention, comprises”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“Cooler” must be shown or the feature(s) canceled from the claims 14-16.  
“Thermoelectric element” must be shown or the feature(s) canceled from claim 16.  
“cold air supply” must be shown or the feature(s) canceled from claims 14 and 15. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 10, 17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 10, 17, 19, and 20, the claims recite “a wire type heater”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur when the heater is a simple wire, or if the claim requires a specific type of wire heater for infringement. For examination purposes, the claim will be construed as simply requiring a wire.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20140182325 A1).
Regarding claim 1, Lee teaches an ice maker (ice maker 10) comprising: a first tray (upper tray 11) configured to define a plurality of first portions (hemispherical shapes, as shown on figure 5) of a plurality of ice making cells (upper cells 113), respectively; a second tray (lower tray 12) configured to define a plurality of second portions (spherical spaces, as shown on figure 6) of the plurality of cells (lower cells 141), each first and second portion configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) of the cell in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052); and a heater (heater 18) configured to supply heat to the plurality of cells (heater is operated to melt a surface of the ice frozen within the spherical cell and attached to a surface of the upper cell 113, pg4 paragraph 0058).
Regarding claim 2, Lee teaches wherein the second tray (lower tray 12) is provided below (as shown on figure 1 and 2) the first tray (upper tray 11), and the heater (18) is positioned adjacent to the second tray (heater 18 is adjacent in a vertical manner to lower tray 12, as shown on figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Son et al (US 20130014536 A1)
Regarding claim 3, Lee teaches the invention as described above but fail to teach a heater case in which the heater is provided, wherein the heater case is provided under the second tray.
However, Son teaches a heater case (lower tray 120 may include a tray case 121, pg3 paragraph 0050 of Son) in which the heater is provided (ice separation heater mounted on the outer surface of the lower tray, therefore the heater is within tray case 121 which includes lower tray 120, pg1 paragraph 0012 and as shown on figure 3 of Son) wherein the heater case is provided under the second tray (tray case 121 is provided under tray case 112, figure 3 of Son)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include a heater case in which the heater is provided, wherein the heater case is provided under the second tray in view of the teachings of Son to provide a heater case for the lower tray to aid in the ice separation process.
Regarding claim 4, the combined teachings teach a pusher (ejecting pin 162 of Son) configured to contact a rear surface (lower portion of lower tray 120, as shown on figure 12 of Son) of the second tray (lower tray 12 of Son) so that ice is separated (as shown on figure 12 of Son) from the second portions (lower recessed part 125, figure 13 of Son) of the second tray (lower tray 120 of Son).
Regarding claim 5, the combined teachings teach wherein the heater case (tray case 121 of Son) includes an opening (curved opening where 162 meets the lower tray, as shown on figure 12 of Son) through which the pusher passes (ejecting pin 162 of Son) to contact the second tray (contacts lower portion of tray 120, figure 12 of Son).
Regarding claim 6, the combined teachings teach wherein a portion of the heater surrounds the opening (since ice separation heater may be mounted on outer surface of lower tray, as stated on pg1 paragraph 0012 of Son, then it is obvious to one of the ordinary skill in the art to place the heater in a curved manner on the outer opening to not interfere with ejecting pin 162, as shown on figure 23-24 of Son).
Regarding claim 7, the combined teachings teach when the pusher (ejecting pin 162 of Son) contacts the second tray (contacting lower tray 120, as shown on figures 12-13 of Son), the heater is spaced apart from the second tray (heater 161 is spaced apart from lower tray 120, as shown on figure 3 of Son).
Regarding claim 8, the combined teachings teach wherein the heater is provided on the upper side (since the heater may be mounted on the outer surface of the lower tray, then the heater is on the upper portion of tray case 121, as shown on figure 3 of Son) of the heater case (tray case 121 of Son), a portion of the heater is exposed to the outside of the heater case (since the heater may be mounted on the outer surface of lower tray, then the heater is exposed to the outer portion of tray case 121), and the exposed portion is configured to contact the second tray (outer portion of heater 161 is configured to contact lower tray when the ice maker is in the closed position, as shown on figure 5 of Son).
Regarding claim 9, the combined teachings teach wherein at least a portion of the heater is in contact with the second tray (when the heater is positioned in lower tray, then it is in contact with lower tray when the ice maker is in the closed position, as shown on figure 5 of Son).
 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Je et al (US 20170122644 A1).
Regarding claim 10, the combined teachings teach at least one curved portion (heater 18 has curved portion, figure 1 of Lee) having a curved shape (figure 1 of Lee) and at least one straight portion (heater 18 has a straight shape, figure 1 of Lee) having a straight shape (figure 1 of Lee).
However, Je teaches wherein the heater (heater 200 of Je) is a wire heater (heater 200 comprises of heating wires 210, as shown on figure 8 of Je).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the heater is a wire type heater in view of the teachings of Je to transfer the heat produced by the heating wires more effectively to the ice maker tray than the conventional ice removal heater does.
Regarding claim 11, the combined teachings teach wherein the at least one curved portion (heater 18 having a curved portion, figure 1 of Lee) and the at least one straight portion (heater 18 having a straight portion, figure 1 of Lee) are alternately arranged in direction corresponding to an arrangement of the plurality of cells (curved and straight portions of heater 18 are corresponding to the cells by being shaped around said cells, figure 1 of Lee).
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Park et al (KR 20160100707 A). 
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the curved portion is in contact with the second tray.
However, Park teaches wherein the curved portion (ice making heater 131 in a curved manner, as shown on figure 4 of Park) is in contact with the second tray (in contact with lower metal tray 130, as shown on figure 4 of Park, 130 corresponds to 12 of Lee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the curved portion is in contact with the second tray in view of the teachings of Park for the ice making heater to efficiently transfer heat to the ice making spaces of the upper tray.
Regarding claim 13, the combined teachings teach wherein the heater (ice making heater 131 of Park) is closer to a lower end of the second tray (closer to the lower end portion of lower metal tray 130, as shown on figure 4 of Park) than a contact surface of the second tray and which is configured to contact the first tray (configured to contact first tray via coupling unit 200, as shown on figure 4 of Park).
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180156514 A1) in view of Lee et al (US 20140182325 A1).
Regarding claim 14, Wu teaches a refrigerator (refrigerating appliance 14) comprising: a storage chamber (refrigerating compartment 18); a cooler (thermoelectric device 164) configured to perform at least one of supplying cold air or absorbing heat (thermoelectric device 164 is physically affixed and thermally connected to the bottom surface 118 of ice forming plate 110 to cool the ice forming plate 110, paragraph 0024).
Wu teaches the invention as described above but fail to teach a first tray configured to define a first portion of the cell; a second tray configured to define a second portion of the plurality cell, the first and second portions being configured to form a space in which liquid introduced to the space is phase-changed into ice; and a heater provided adjacent to at least one of the first tray or the second tray, and configured to supply heat to the plurality of ice making cell. 
	However, Lee teaches a first tray (upper tray 11 of Lee) configured to define a first portion (hemispherical shapes, as shown on figure 5) of the cell (upper cells 113 of Lee); a second tray (lower tray 12 of Lee) configured to define a second portion (spherical spaces, as shown on figure 6 of Lee) of the plurality cell (lower cells 141 of Lee), the first and second portions being configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6 of Lee) in which liquid introduced to the space (solid arrows illustrate the ice maker in a water supply state, figure 6 of Lee) is phase-changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052 of Lee); and a heater (heater 18 of Lee) provided adjacent to at least one of the first tray or second tray (heater 18 is adjacent in a vertical manner to lower tray 12, as shown on figure 6 of Lee), and configured to supply heat to the plurality of ice making cell (heater is operated to melt a surface of the ice frozen within the spherical cell and attached to a surface of the upper cell 113, pg4 paragraph 0058 of Lee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Wu to include a first tray configured to define a first portion of the cell; a second tray configured to define a second portion of the plurality cell, the first and second portions being configured to form a space in which liquid introduced to the space is phase-changed into ice; and a heater provided adjacent to at least one of the first tray or the second tray, and configured to supply heat to the plurality of ice making cell in view of the teachings of Lee to provide an ice maker with an open structure that is required to separate the spherical ice, also for the pressing type ice maker in which water is collected in a lower tray and an upper tray is pressed facilitates the supplying of water, but requires a vertical elevation movement of the lower tray to prevent water from leaking to the outside during a pressing process. 
Regarding claim 15, the combined teachings teach wherein the cooler (thermoelectric device 164 of Wu) includes a cold air supply (air movement device 70 is configured to circulate air within the interior volume such that the air transfers heat from the hot side of the thermoelectric device to an cold upper portion side of the ice tray, pg1 paragraph 0064 of Wu) configured to supply cold air (thermoelectric device 164 is physically affixed and thermally connected to the bottom surface 118 of ice forming plate 110 to cool the ice forming plate 110, paragraph 0024 of Wu).
Regarding claim 16, the combined teachings teach wherein the cooler includes a thermoelectric element (cooler is a thermoelectric device 164, as shown on figure 3 of Wu).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180156514 A1) in view of Lee et al (US 20140182325 A1) and in further view of Je et al (US 20170122644 A1).
Regarding claim 17, the combined teachings teach the invention as described above but fail to teach wherein the heater is a wire type heater configured to contact an outer surface of at least one of the first tray or the second tray.
However, Je teaches wherein heater (heater 200 of Je) is a wire type heater (heater 200 comprises of heating wires 210, as shown on figure 8 of Je) configured to contact an outer surface of at least one of the first tray (contacts the bottom part 121 of tray, as seen on figure 8 of Je).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the heater is a wire type heater configured to contact an outer surface of at least one of the first tray or the second tray in view of the teachings of Je to transfer the heat produced by the heating wires more effectively to the ice maker tray than the conventional ice removal heater does.
Regarding claim 18, the combined teachings teach wherein the space of the cell (space when 113 and 141 come together for the formation of ice, as shown on figure 6 of Lee) is configured to have a shape such that a mass per unit height of liquid (in spherical shape, for receiving volume of water, as shown on figure 6 of Lee) introduced to the space varies in the vertical direction (volume of water differs as in volume b is the same as lower cell 141 and volume a is slightly smaller than upper cell 113, pg4 paragraph 0053 of Lee), and the heater is controlled during an ice making process based on the mass per unit height (as shown in S16 of S10, heater is controlled during the ice making process to separate the ice generated in the cell based on the received volume from the surface of upper cell 113, pg4 paragraph 0064 of Lee).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Je et al (US 20170122644 A1). 
Regarding claim 19, Lee teaches a tray (upper tray 11 and lower tray 12 of Lee) configured to form a cell (lower cell 141 and upper cell 113 of Lee) having a space in which liquid introduced into the space is phase-changed into ice (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6 of Lee); a wire type heater (process S10 describes the operation of ice making and separating, as shown on figure 10 of Lee, therefore the heater is believed to be electrically operated) configured to contact and at least partially surround an outer surface of the tray (heater 18, contacts the upper portion of upper tray 11, as shown on figure 6 of Lee). 
Lee teaches the invention as described above but fail to teach a controller configured to operate the wire heater during an ice making process to control a rate of ice making.
However, Je teaches a controller (driver 160 for controlling the ice making process, figure 3 of Je) configured to operate the wire type heater (wire type heater 200, as shown on figure 9 of Je) during an ice making process to control a rate of ice making (driver 160 having electronic parts for providing turning force for the ejector 150 and controlling the ice making process including e.g., water supply, ice making, ice removing, and transferring, pg4 paragraph 0096 of Je).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include a controller configured to operate the wire type heater during an ice making process to control a rate of ice making in view of the teachings of Je to apply electricity to the heating wires of the ice removal heater to heat the heating wires. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Je et al (US 20170122644 A1) and in further view of Junge et al (US 20120036872 A1).
Regarding claim 20, the combined teachings teach wherein the space has a round shape (space when 113 and 141 come together for the formation of ice, as shown on figure 6 of Lee) such that a mass per unit height of liquid (volume of water within space between lower cell 141 and upper cell 113, as shown on figure 6 of Lee) in the space increases from a bottom portion to a middle portion and decreases from the middle portion to the top portion (upper and lower cells make up a hemispherical shape, abstract and figure 6 of Lee. Hemisphere shape increases from bottom to middle and decreases from middle to upwards portion), and the wire heater is configured to surround the top portion or the bottom portion (ice removal heater 200 may be arranged at the outer surface of the bottom of ice maker tray 110, pg4 paragraph 0101 of Je). 
The combined teachings teach the invention as described above but fail to teach a heating output of the heater is varied based on where ice is forming during the ice making process. 
However, Junge teaches a heating output of the heater is varied (via heating element control circuit 700, mold temperature can also provide a good indication of an appropriate time to reduce heater 706 watts, pg4 paragraph 0060 of Junge) based on where ice is forming (based on whether the mold temperature approaches 32F, then heater wattage can be reduced, pg4 paragraph 0060 of Junge) which during the ice making process (during ice formation cycle, pg1 paragraph 0007 of Junge).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include a heating output of the heater is varied based on where ice is forming during the ice making process in view of the teachings of Junge for the heating element to be turned on at a first time instance to generate heat to separate ice from an ice mold body formed in the ice mold body during a preceding ice formation cycle, and turned off at a second time instance to allow the ice mold body to cool so that a next ice formation cycle can begin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763